Citation Nr: 1518075	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-45 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2015.  A copy of the hearing transcript is of record and has been reviewed.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a hearing loss disability of the right ear as defined by VA regulations.

2.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed left hear hearing loss disability was incurred during his active duty.

3.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred during his active duty.



CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  Resolving doubt in favor of the Veteran, a left ear hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

3.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the Board's decision to decision to grant service connection for a left ear hearing loss disability and tinnitus, any error related to the VCAA with respect to these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Concerning the claim for service connection for a right ear hearing loss disorder, the RO advised the Veteran in a November 2009 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  The Veteran had a VA compensation examination for hearing loss and tinnitus that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The examiner recorded the necessary auditory findings to properly adjudicate the claim for service connection for a hearing loss disability.  The Veteran has not alleged any prejudice in the examination, nor has he asked for any records to be obtained that have not been requested. 

The Veteran had a VA Board Videoconference Hearing in March 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate his claim.  The Veteran did not raise any new issues pertaining to these claims during the course of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds the due process requirements of 38 C.F.R. § 3.103(c) have been satisfied.  Id. at 496-97.  The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service personnel records reflect that the Veteran's military occupational specialties were aircraft mechanic, pilot, and aviation unit commander.  He also received the Vietnam Combat Medal with two overseas bars.

On service entrance audiological examination in September 1966, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE: Prior to November 1967, and in some instances thereafter, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On service audiological examination in December 1966, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)

On service audiological examination in January 1967, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

On service audiological examination in January 1968, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
-5

In December 1968, the Veteran complained of a stuffy right ear to a service examiner.  The examiner found that the canal was full of debris.  The impression was otitis externa.

On service audiological examination in May 1969, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
5
5
5

On service audiological examination in November 1969, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
5
5
5

On service separation examination in April 1971, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

While serving in the reserves, the Veteran underwent additional audiological examination in April 1976.  Pure tone thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
-5

In November 2009, the Veteran reported a constant high-decibel ringing noise in both ears.  The ringing has become more noticeable as he grew older.  He also felt he experienced hearing loss, and he believed that his hearing loss and tinnitus was due to his military service as a helicopter pilot.  He related that he was subject to a constant whine from the turbine engine and the main rotor transmission.  He was also subject to close mortar and rocket impact explosions.  His spouse added that the Veteran experienced a ringing in his ears.

On VA audiological compensation and pension examination in January 2010, the Veteran reported experiencing high frequency hearing loss and constant tinnitus in each ear.  He related that he served on active duty as a helicopter pilot and was exposed to mortar and rocket fire.  Occupational noise exposure was denied.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
20
15
LEFT
5
10
5
10
45

Speech recognition scores were 100 percent for the right ear and 100 percent for the left ear.  The examiner specified that the suffered from sensorineural hearing loss.  The examiner noted that the service audiograms reflected hearing within normal limits without significant changes.  Because the hearing remained within normal limits, it was her opinion that it was less likely as not that military noise exposure contributed to the Veteran's current hearing loss and tinnitus.  

An April 2010 letter from R.B.M., Au.D., contains the Veteran's complaint of bilateral hearing loss and tinnitus.  Dr. M. noted that the Veteran served as a helicopter crew chief and was a pilot while on active duty.  Additionally, the Veteran was exposed to rife, machine gun, and aircraft noise without hearing protection while flying in combat in Vietnam.  Testing showed a mild high frequency sensorineural hearing loss for the right ear and a moderate high frequency sensorineural hearing loss for the left ear.  Dr. M. commented that research has shown that just one exposure to high intensity noise without hearing protection can cause permanent hearing loss and permanent tinnitus.  The examiner specified that the Veteran's hearing loss configuration in the left ear was consistent with firing a rifle without hearing protection.  He said that he had seen the Veteran's type and degree of hearing loss many times with the Veteran's type of noise exposure, and it was more likely than not that the Veteran's bilateral sensorineural hearing loss and tinnitus was the direct result of extreme noise exposure while on active duty.  An uninterpreted audiograph was included with the letter.

A June 2010 letter from E.W.K., M.D., F.A.C.S., contains the Veteran's history of significant noise trauma as a helicopter pilot while on active duty.  Dr. K. noted the Veteran's present complaints of tinnitus and indicated that a recent audiogram showed mid and high frequency cochlear hearing loss, slightly more pronounced on the left than the right.  He wrote that it is common for patients to experience delayed onset of tinnitus years and sometimes decades after suffering cochlear damage from noise exposure.  He opined that it was immaterial that the Veteran did not complain of tinnitus upon discharge from the military; he said it was clear that the Veteran's symptoms were related causally to his military noise trauma.

In October 2014, Dr. K. added that the Veteran had service-related high frequency neurosensory hearing loss and bilateral tinnitus.  He said that tinnitus is not related to degree of hearing loss in a linear fashion; therefore, it was not surprising that the Veteran's tinnitus was severe, even though his hearing loss was not.

At his March 2015 Board hearing, the Veteran described his exposure to helicopter noise while on active duty.  Post-service, he was involved in a professional career of an office environment.  

As an initial matter, concerning the Veteran's right ear, the Board notes that none of the pure tone thresholds as recorded by any audiologist of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2014).  As such, the Veteran does not have a hearing loss disability in the right ear for VA benefit purposes.  Without a diagnosis of a current hearing loss disability in the right ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for hearing loss, right ear.  

The Veteran is competent to report difficulty hearing in his right ear.  However, he is not competent to state that his right ear pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a right ear hearing loss disability for VA purposes.  

However, concerning the Veteran's left ear, the January 2010 VA audiological findings support the conclusion that the Veteran has a hearing loss disability in the left ear for VA compensation purposes, as he demonstrated an auditory threshold of 60 decibels at 3000 Hertz.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such hearing loss of the left ear and tinnitus are associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma while performing duties of his military occupational specialty as a helicopter pilot.  Significantly, the Veteran's DD Form 214 confirms that he was a pilot.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

In evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Here, a VA examiner has given a negative nexus opinion, and two private examiners have associated the Veteran's left ear hearing loss and tinnitus with his in-service noise exposure.  All three examiners appear to have considered and discussed the Veteran's military and post-service history.  The medical opinions of record appear to be at least in equipoise.

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing in his left ear, and the Board finds that his assertions are credible.  Specifically, the Veteran is competent to report symptoms such as decreased hearing acuity and ringing in his ears continuously since service.  The Board has no reason to doubt the Veteran's assertions.
	
After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current left ear hearing loss disability and tinnitus cannot be disassociated from his in-service exposure to acoustic trauma as a helicopter pilot.  Thus, the medical and lay evidence for the claims and the evidence against the claims are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


